DETAILED ACTION
	The communications received 03/28/2019 have been filed and considered by the Examiner. Claims 1-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	SU 128053 of the IDS filed 04/05/2019 has not been considered as it fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no corresponding translation/summary/explanation of the reference.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claims 2 and 11 it is unclear whether “cleaning” repeated twice refers to two separate cleanings or the same cleanings. For purposes of examination it is understood to refer to the same cleaning step. 
As for claims 2 and 11 it is unclear whether “steam flash explosion for several times”, “beating”, “papermaking”, “soaking in the chitosan solution”, “primary hot pressing”, “cleaning”, “secondary hot pressing”, and “obtaining of the cotton bast fiber and chitosan composite non-woven fabric” refer to the corresponding steps in claims 1 and 10 or whether they are new steps. For purposes of examination they are interpreted to be the steps of claims 1 and 10.   


As for claims 6 and 15, they contain the limitation “using a defibering machine for defibering…” It is unclear if the cotton bast fibers are being defibered or if an entirely different substrate is being defibered during the claimed step. For purposes of examination it is understood to mean that the cotton bast fibers are being defibered. 

Claims 8 and 17 contain the limitation “the last step”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination it is understood to be a final step in the washing process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	For the references rejected below, the Examiner notes that as the nonwoven product is claimed with corresponding method steps that are substantially the same, it is understood that should the steps be performed in the same manner as the steps claimed in both the product and the method that the resultant nonwoven product would be produced. 

Claims 1, 3-4, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE, in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, and Salam et al (US 2019/0242055) hereinafter SAL. 

BIE teaches a method of preparing non-woven fabric for filtration (a fiber mat which can be used to filter) [Abstract], comprising the following steps: beating cotton bast fibers (bast fibers which by also including cotton the Examiner understands to include cotton bast fibers, these fibers are beaten after delignification/pulping) [0016] after steam flash evaporation (via steam explosion which is a disclosed pulping technique) [0033], conducting papermaking to obtain sheets, and conducting primary hot pressing to obtain fiber sheets (papermaking such as by calendering which is a process that employs hot pressing) [0019-20]. It is the Examiner’s understanding that the steam explosion is substantially a taught pulping technique acceptable for use not solely for lignin. 
	Should the Applicant disagree:
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the steam explosion pulping process as a process to pulp cotton bast fibers as a simple substitution of pulping processes. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. 

	BIE does not teach: 

	Soaking in a chitosan solution
Washing the fiber sheets with alkali solution, cleaning the fiber sheets and conducting secondary hot pressing to obtain a cotton bast fiber and chitosan composite non-woven fabric.

	WAT teaches a method of treating sheets (newspaper) in which the sheet is washed with alkali in order to whiten it in a manner that also reduces the brittleness and reduces the deterioration [col. 14 l. 37-57].
	Therefore it would have been obvious to have washed the sheets of BIE with alkali solution (which the Examiner understands to also correspond to cleaning) as taught by WAT in order to whiten the sheet in a manner that also reduces the brittleness and deterioration. 

	BIE/WAT does not teach:
That the steam explosion is performed multiple times.
	Soaking in a chitosan solution.

	HA teaches a method of producing cellulose products [Abstract] in which the amount of steam treatment is determined depending on the cellulose source and physical shape [col. 6 l. 46-54]. HA additionally teaches that steam explosion as a sequential treatment may also be carried out which may aid in improving efficiency and recovery (the Examiner understands that for the purposes of the prior combination that the hemicellulose would be recovered) [col. 7 l. 23-26; col. 8 l. 2-30]. 


BIE/WAT/HA does not teach a chitosan solution, however BIE further teaches the incorporation of binders (as resins) [Abstract; 0021].
SAL teaches a chitosan based binder [Abstract] used to treat nonwoven sheets (fabrics) [0010-15; 0032] in which the nonwoven sheet is impregnated with a chitosan solution to form the final product [0019] which aids in inhibiting the growth of bacteria and fungi [0030]. The sheet can then be pressed between heated rollers [0087].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have treated the sheet of BIE/WAT/HA with the chitosan composition and heating and pressing of SAL in order to incorporate chitosan which aids in inhibiting the growth of bacteria and fungi. As BIE also deals with the use of binders added to webs, one of ordinary skill in the art would have expected success. 

It is understood for claim 1 that the method of claim 10 would result in the non-woven fabric of claim 1.


Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

	As for claims 4 and 13, BIE/WAT/HA/SAL teach claims 1 and 10 and HA further teaches that the flash explosion comprises loading the cotton bast (the Examiner notes that the cotton bast can already be moist) into a material bin of a flash explosion machine (a reactor which can be a pressure vessel) [col. 5 l. 65-67 – col. 6 l. 1-11; col. 6 l. 19-20] and introducing saturated water vapor (saturated steam) [col. 6 l. 31-36]. HA teaches that the selection of temperature, pressure, time, and number of steam explosions are optimized according to a desired severity which is selected according to the cellulose source material (it is understood that “sequential steam treatments” being used “as desired” suggests that the number of sequential steam treatments used depends on the desired severity) [col. 6 l. 38-67; col. 7 l. 23-31].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature, pressure, timing, and number of steam explosions in accordance with the cellulose source material which in this instance is the claimed source material: cotton. Routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claims 1 and 10 and further view of Lin et al (US 2018/0280561) hereinafter LIN.

As for claims 2 and 11 BIE/WAT/HA/SAL teaches all the elements of claims 1 and 10 and the limitations which distinguish from claims 1 and 10 which are: preparing the cotton bast (by obtaining the fibers from the cotton bast which the Examiner understands to substantially be preparing) [BIE: 0015], soaking with a solution not the chitosan solution (solvent pulping, the usage of swelling agents such as solvents) [TAN: 0090; 0152]. 
WAT further teaches that in order to produce certain articles such as a milk carton, a paper sheet must be cut out and folded into a pattern [col. 18 l. 61-67 – col. 19 l. 1].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cut the produced sheet of TAN/WAT/HA/SAL in order to produce a milk carton.  
BIE/WAT/HA/SAL teaches washing with an alkali solution but does not teach washing with a NaOH solution.

LIN teaches the production of a fabric using cotton in which an alkaline used to treat the fabric produced by cotton includes NaOH [0017]. 
prima facie obvious [see e.g. MPEP 2143(I)(B)].


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claims 1 and 10 and further view of Igawa et al (US 2018/0287119) hereinafter IGA and Fujiwara et al (US 2011/0250816) hereinafter FUJI.

As for claims 5 and 14, BIE/WAT/HA/SAL teach claims 1 and 10, and BIE further teaches that the beating is conducted after defibrating for a period of time (which is understood to be performed by the steam explosion step) [0016], after the beating the length of the obtained fibers is from 150 um to 9mm which overlaps the claimed range [0016].
	BIE/WAT/HA/SAL do not teach the fineness nor the mass concentration of the bast fibers. 
	IGA teaches that in the production of a non-woven fiber based element (a separator composed of cellulose fibers) [Abstract] that the high concentrations of fibers during beating promotes fibrillation while lower concentrations promotes shortening of fibers [0063-64].
prima facie obvious [see e.g. MPEP 2144.05(II)].

BIE/WAT/HA/SAL/IGA does not teach a fineness. It is the Examiner’s understanding however that as the combination teaches the mass concentration control, the fiber length range, and the method steps that this would result in the claimed fineness range. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the cotton bast based pulp product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

	Should Applicant disagree:
	FUJI teaches that in a nonwoven fabric [Abstract] it is important to control the fineness as a manner of adjusting the product so as to prevent deformations such as fiber clots (by increasing the fiber dtex) vs controlling qualities such as feel of the fabric (by decreasing/limiting the dtex value) [0050]. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the cotton bast fibers to 20-50 dtex as a means of decreasing the likelihood of deformations such as fiber clots while also maintaining certain prima facie obvious [see e.g. MPEP 2144.05(II)].


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claims 1 and 10 and further view of Weiner et al (US 2015/0139977) hereinafter WIE.


	As for claims 6 and 15, BIE/WAT/HA/SAL teaches claims 1 and 10 and further teaches the use of a defibrating machine (it is understood that steam explosion is substantially a defibrating machine) [HA: col. 1 l. 47-49].
HA further teaches that the selection of temperature, pressure, time, and number of steam explosions are optimized according to a desired severity which is selected according to the cellulose source material (it is understood that “sequential steam treatments” being used “as desired” suggests that the number of sequential steam treatments used depends on the desired severity) [col. 6 l. 38-67; col. 7 l. 23-31].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature, pressure, timing, and number of steam explosions in accordance with the cellulose source material which in this prima facie obvious [see e.g. MPEP 2144.05(II)].

	WAT further teaches that washing (a step that occurs after beating) amounts are determined according to the weight of the supplied goods especially to prevent potential issues such as floating [col. 21 l. 1-7]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have weighed the dried cotton bast fibers after beating to determine washing amounts in order to prevent potential issues such as floating. Additionally the Examiner understands the teachings of WAT to further generally suggest that knowing the dried weight of the substance to be treated is generally understood to be required to determine the amount of treatment (such as wash liquor) to be supplied and therefore it would be obvious to have weighed the dried cotton bast fibers along the entire process to determine required amount of treatment. 


BIE/WAT/HA/SAL do not teach adding water for papermaking. 
WIE teaches in a process to produce a paper that prior to papermaking the pulp can be adjusted to achieve a predetermined consistency by the addition of water [0951; 0955]. The Examiner understands that the ordinary artisan would readily understand that the pulp would require a certain consistency in order to perform paper making. 
. 

Claims 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claims 1 and 10 and further view of Weiss et al (US 2008/0038975) hereinafter WEI. 
	
	As for claims 7 and 16, BIE/WAT/HA/SAL teaches claims 1 and 10 but do not teach the pressures, temperatures, and duration of the primary hot pressing. 
	WEI teaches the calendaring of a fiber based sheet (at least one nonwoven layer) [0063-64]. WEI teaches that the temperature and time are adjusted according to the incorporated polymers [0064] and that the pressure affects the compacting and smoothing of the surface of the paper [0020; 0056; 0064]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature and time according to incorporated polymers and to have adjusted the pressure applied to achieve the compact and smoothing of the surface as taught by WEI in the primary hot pressing step of BIE/WAT/HA/SAL as this would have amounted to a routine optimization of temperature and time and the prima facie obvious [see e.g. MPEP 2144.05(II)].

As for claims 9 and 18, BIE/WAT/HA/SAL teaches claims 1 and 10 but do not teach the pressures, temperatures, and timing of the secondary hot pressing. 
WEI teaches the calendaring of a fiber based sheet (at least one nonwoven layer) [0063-64]. WEI teaches that the temperature and time are adjusted according to the incorporated polymers [0064] and that the pressure affects the compacting and smoothing of the surface of the paper [0020; 0056; 0064]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the temperature and time according to incorporated polymers and to have adjusted the pressure applied to achieve the compact and smoothing of the surface as taught by WEI in the secondary hot pressing step of BIE/WAT/HA/SAL as this would have amounted to a routine optimization of temperature and time and the polymer used as well as the desired smoothing of the surface of the produced paper. Routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claims 1 and 10 and further view of Jogikalmath et al (US 2014/0170313) hereinafter JOG. 

	As for claims 8 and 17, BIE/WAT/HA/SAL teaches claims 1 and 10 and that an alkali wash is used [see claims 1 and 10] but does not teach the use of NaOH nor its concentration. 
	JOG teaches the production of a fibrous web that contains chitosan [Abstract; 0033]. JOG teaches that in order to bind the chitosan to the cellulose, a 0.1 M NaOH solution is utilized after the sheet is immersed in the chitosan solution (which in the process of BIE/WAT/HA/SAL would occur during the washing step. 0.1 M = 39.98 g of NaOH * 0.1 / 1 L H2O = 3.998 g NaOH / 1000g H2O = 0.3998 % NaOH/H2O which falls within the claimed range) [0033]. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the NaOH concentration of JOG in the washing step of BIE/WAT/HA/SAL in order to cause the chitosan to bind to the cellulose. 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2013/0012689) hereinafter SIN in view of Biesalski et al (US 2016/0130412) hereinafter BIE in view of Watson et al (US 6,238,516) hereinafter WAT, Ha et al (US 5,769,934) hereinafter HA, Salam et al (US 2019/0242055) hereinafter SAL as applied to claim 1. 
	
As for claim 19, SIN teaches a filtration device which employs a filter of fibers such as cellulose fibers with a binder which is a random matrix (i.e. non-woven) [Abstract; 0080]. 
SIN does not teach the filter of claim 12
BIE/WAT/HA/SAL teaches claim 1 which is a fiber based nonwoven paper capable of use as a filter [see claim 1]. 
prima facie obvious [see e.g. MPEP 2143(I)(B)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748